Title: Thomas Jefferson to Louis H. Girardin, 16 March 1819
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello Mar. 16. 19. 
          
          I recieved last night your favor of the 11th and now forward you the Volume of Botta in which are the speeches made in C supposed to have been made in Congress on the question of independance, but which never were made there. the selection of these as specimens of the work for the public, is a most unlucky one, giving fiction as a specimen of fact. it is exactly the part of the work which has given some discredit to it. Botta was seduced into this error by the example of the Greek and Roman historians, who composed speeches which they supposed adapted to the circumstances and put them into the mouths of persons named by themselves. Botta has chosen Lee and Dickerson for the fathers of his speeches, who, could they rise from the dead, would not recognise themselves in these speeches. Hume’s method is the correct one. he says on such occasions that it was argued so, and so, on one side, and so and so on the other, summing up the probable reasonings on each side with-out ascribing them to particular persons by name. the great value of the rest of Botta’s work, fully compensates this small error of judgment. Accept the assurance of my great esteem & respect
          
            Th: Jefferson 
          
        